Exhibit 10-x TRUSTMARK CORPORATION FORM OF TIME-BASED RESTRICTED STOCK AGREEMENT Granted <> This Time-Based Restricted Stock Agreement (“Agreement”) is entered into as of <> pursuant to the 2005 Stock and Incentive Compensation Plan (the “Plan”) of Trustmark Corporation (the “Company”) and evidences the grant of Restricted Stock (as defined in the Plan), and the terms, conditions and restrictions pertaining thereto, to <> (the “Associate”). WHEREAS, the Company maintains the Plan under which the Committee (as defined in the Plan) may, among other things, award shares of the Company’s common stock (“Stock”) to such key associates of the Company and its Subsidiaries as the Committee may determine, subject to terms, conditions and restrictions as it may deem appropriate; and WHEREAS, as a result of its participation in the CPP (as defined below), the Company is subject to, among other things, the executive compensation requirements of Section 111(b) of the EESA (as defined below), with respect to the compensation of certain current and future employees of the Company; and WHEREAS, the Committee previously approved an award of time-based restricted stock to the Associate under the Plan on <>, but before such award was formally documented in writing and signed by the Company and the
